MOTOR VEHICLES
(1) A self-propelled motor home is, by definition, not a truck as defined by the Oklahoma Motor Vehicle Code; (2) a pickup truck equipped with a "camper" (compact temporary living unit which sits in the back of a pickup truck) is a truck by virtue of 47 O.S. 1-182 [47-1-182] (1971); (3) neither a self-propelled motor home nor a pickup truck may legally tow a combination of two units where one unit is an automobile by virtue of 47 O.S. 14-103 [47-14-103](d) (1977) and 47 O.S. 1-162 [47-1-162] (1971).  The Attorney General is in receipt of your opinion request wherein you, in effect, ask the following questions: Is a self-propelled motor home considered a truck under the Oklahoma Motor Vehicle Code? Is a pickup truck equipped with a camper considered a truck under the Oklahoma Motor Vehicle Code? May a self-propelled motor home or pickup truck equipped with a camper legally tow a small car and boat trailer, the combination of which does not exceed 65 feet on the roads and highways of Oklahoma? Title 47 O.S. 1-134 [47-1-134] (1971) defines a motor vehicle as: "Every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails; provided, however, the definition of 'motor vehicle' herein shall not include implements of husbandry as defined in Section 1-125 of this chapter." Title 47 O.S. 1-182 [47-1-182] (1971) defines a truck as: "Every motor vehicle designed, used or maintained primarily for the transportation of property." For licensing and registration purposes, Oklahoma's Motor Vehicle Code treats self-propelled motor homes in 47 O.S. 22.1 [47-22.1] (1977) wherein it is provided: "24. Recreational vehicle means and includes every vehicle which is manufactured, constructed or equipped as a self-propelled home, house car or living quarters, capable of being operated on the highways, but shall not include those vehicles defined in this act as automobiles, motor buses or house trailers which are also commonly referred to as mobile homes, nor shall it include those vehicles commonly known and referred to as 'campers.' The term 'recreational vehicle' shall include only a vehicle which is permanently constructed and equipped for living quarters, having its own sleeping and kitchen facilities, which is propelled by a motor installed thereon and not towed by another motor vehicle, but shall not include any vehicle of the so-called 'camper' type from which such living facilities are removable;" (Emphasis Added) Recreational vehicles of the self-propelled motor home type are not designed, used or maintained primarily for the transportation of property. Rather, they are designed and equipped for recreational use and temporary mobile living quarters. Thus, a self-propelled motor home is not a truck as defined by the Oklahoma Vehicle Code.  The terms "pickup" and "camper" are not specifically defined in Oklahoma's Motor Vehicle Code however, in 60 C.J.S., Motor Vehicles 8, pp. 168, 169, the terms are defined as follows: "Pickup. A car not a passenger car as ordinarily understood, in the sense of a sedan, runabout, coupe, etc., but a light delivery car with a cab on the front part covering the driver's seat, and back of this an open platform with sides and drop end. It has been held to be a commercial vehicle, and is generally regarded and thought of as being a truck." "Camper is a compact temporary living unit which sits in the back of a pickup truck." Thus, a pickup truck would fall within the definition of a truck as set forth in 47 O.S. 1-182 [47-1-182] (1971), regardless of whether it is equipped with or without a camper as hereinabove defined.  Title 47 O.S. 14-103 [47-14-103](d) (1977) provides: "1. No single truck unladen or with load, shall have an overall length, inclusive of front and rear bumpers, in excess of forty (40) feet.  "2. No single bus, unladen or with load, shall have an overall length, inclusive of front and rear bumpers, in excess of forty-five (45) feet.  "3. No combination of vehicles, unladen or with load, shall have an overall length, inclusive of front and rear bumpers, in excess of sixty-five (65) feet.  "4. No combination of vehicles shall consist of more than two units, except that one truck and semi-trailer or truck-tractor semi-trailer combination may tow one complete trailer or semi-trailer. In the maintenance of public utility services, not to include new construction, poles and gas lines may be moved during daylight hours, and only during nighttime hours in an emergency, subject to traffic and road restrictions as laid down by the Commissioner of Public Safety, when the overall length does not exceed eighty (80) feet. When this length is exceeded, these loads are subject to the requirements of 47 O.S. 14-118 [47-14-118] of this title." (Emphasis added) Title 47 O.S. 1-162 [47-1-162] (1971) defines a semi-trailer as: "Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle." Title 47 O.S. 1-180 [47-1-180] (1971) defines a trailer as: "Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle, provided however, the definition of trailer herein shall not include implements of husbandry as defined in Section 1-125 of this chapter." The distinction between a trailer and semi-trailer is simply that no part of a trailer's weight may rest upon the vehicle from which it is drawn whereas a semi-trailer must be attached so that some part of its weight and that of its load rests upon the vehicle to which it is attached.  Your third question therefore must be answered as follows: If the second unit is attached to a truck and meets the definition of a semi-trailer as provided by 47 O.S. 1-162 [47-1-162] (1971) then that combination may tow one complete trailer or semi-trailer as long as the combination of vehicles inclusive of front and rear bumpers do not exceed sixty-five (65) feet in length. However, an automobile is neither a trailer nor a semi-trailer and may not be legally towed in such a combination.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: (1) A self-propelled motor home is, by definition, not a truck as defined by the Oklahoma Motor Vehicle Code; (2) a pickup truck equipped with a "camper" (compact temporary living unit which sits in the back of a pickup truck) is a truck by virtue of 47 O.S. 1-182 [47-1-182] (1971); (3) neither a self-propelled motor home nor a pickup truck may legally tow a combination of two units where one unit is an automobile by virtue of 47 O.S. 14-103 [47-14-103](d) (1977) and 47 O.S. 1-162 [47-1-162] (1971).  (MICHAEL JACKSON)